719 S.E.2d 24 (2011)
ABDO, et al.
v.
M.B. KAHN CONSTRUCTION CO.
No. 34P08-5.
Supreme Court of North Carolina.
November 9, 2011.
Alfred Abdo, Jr., Winston-Salem, for Abdo, Alfred, Jr., et al.
G. Gray Wilson, Winston-Salem, for M.B. Kahn Construction, et al.
The following order has been entered on the motion filed on the 18th of October 2011 by Plaintiff-Appellant for Response in Opposition to Defendant-Appellee's Response to Plaintiffs Petition for Writ of Mandamus:
"Motion Denied by order of the Court in conference, this the 9th of November 2011."